Citation Nr: 1706695	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-25 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disorder.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) with ganglion cyst of the right wrist.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from July 1991 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied reopening service connection for the lumbar spine disorder.  The Veteran timely appealed that decision.  

The Veteran initially requested a Board hearing before a Veterans Law Judge in his September 2011 substantive appeal, VA Form 9.  The Veteran was scheduled for a May 2016 hearing and was informed of that hearing in a February 2016 letter; the Veteran was sent a reminder letter of that hearing in April 2016.  The Veteran failed to report for that hearing and has not shown good cause in order to reschedule that hearing.  Consequently, the Board will proceed with adjudication of the Veteran's case at this time as if his request for a hearing has been withdrawn.  See 38 C.F.R. § 20.702(d) (2016).  

In a September 2016 statement, the Veteran requested that his case be expedited because he was homeless and in dire financial hardship.  The Board construes this statement as a Motion to Advance this case on the docket.  The Board grants this motion at this time.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The lumbar spine claim is considered reopened and that reopened claim, as well as the right wrist and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for a lumbar spine disorder has been received since the final May 2002 rating decision that denied service connection for that disorder.

CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

Historically, the Veteran filed his initial lumbar spine claim in October 2001.  The AOJ denied service connection for that claim in a May 2002 rating decision; service connection was denied at that time because the Veteran failed to report for two scheduled VA examinations and therefore, there was no evidence of a current disability.  The Veteran was notified of that decision in a May 2002 letter.  The Veteran did not submit a notice of disagreement with that decision within one year of that notice letter, nor did he submit any additional evidence respecting that claim until he filed his claim to reopen service connection in August 2009.  

Consequently, as no timely notice of disagreement or new and material evidence was received during the appeal period following the May 2002 notice letter, the May 2002 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2016); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for a lumbar spine disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the May 2002 rating decision, the Veteran submitted evidence of a current disability and the AOJ obtained a VA examination of his lumbar spine in March 2012.  Therefore, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a lumbar spine disorder has been received in this case, and that the claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a lumbar spine disorder has been received; that claim is reopened, and to this extent, the appeal of that issue is granted.



REMAND

Initially, with regards to the right wrist and TDIU issues, the AOJ initially denied an increased evaluation for the Veteran's right wrist disability in the February 2010 rating decision.  In a March 2010 notice of disagreement, the Veteran indicated that he disagreed that his right wrist was noncompensable; he also indicated that he was unable to work at that time.  After obtaining a May 2011 VA examination of the right wrist, the AOJ issued a May 2011 rating decision which awarded the Veteran a 10 percent evaluation for his right wrist disability, effective April 26, 2009.  The AOJ additionally denied entitlement to TDIU in a June 2011 rating decision, which the Veteran did not appeal.  To date, no statement of the case respecting either the right wrist or TDIU issue has been issued to the Veteran.  

As a timely notice of disagreement with increased evaluation issue for the Veteran's right wrist disability has been received, the Veteran has appropriately initiated the appellate process respecting that claim.  The issue of entitlement to TDIU is part and parcel of a claim for increased evaluation, and therefore that notice of disagreement also encompasses that claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Such has not been issued at this time, and therefore, the issues of increased evaluation for a right wrist disability and entitlement to TDIU are remanded at this time.

Respecting the lumbar spine claim, the Veteran's service treatment records demonstrate a normal lumbar spine on entrance into military service in an October 1990 enlistment examination; specifically, there was no notation of scoliosis or degenerative disc disease (DDD) on entrance into military service.  

During service, the Veteran was initially treated in January 1992 for low back pain.  The Veteran's next treatment for low back pain in service was in April 1999, at which time he was diagnosed with mechanical low back pain.  He was treated for low back pain in May 1999.  In June 1999, the Veteran complained of low back pain that had been present for one month.  He indicated that he was lifting snow chains at the time of injury and that he had pain since that injury.  The Veteran was diagnosed with lumbar strain, resolving at that time.  The Veteran again sought treatment in July 1999 for an exacerbation of that injury.  He also sought treatment in September 1999 for ongoing back pain, at which time he was diagnosed with low back pain that was resolving.  In October 1999 he was diagnosed with a low back strain, re-injury; October 1999 x-rays demonstrated scoliosis.  The Veteran reinjured his back in December 1999 when he slipped on ice; it was noted as an acute back injury.  He was also treated for low back pain in January 2000.  In a February 2001 record, the Veteran was noted to have chronic low back pain at that time and was placed on a profile.  

Also, while stationed in Germany, the Veteran sought treatment with private German doctors twice during service, in December 1999 and February 2001.  In the December 1999 record, the Veteran was noted as having a diagnosis of lumbar spinal column syndrome after being admitted to a German hospital following several days of increased lumbar spine pain.  X-rays at that time were negative, without evidence of prolapse.  With therapy and medication treatment, the Veteran experienced rapid improvement and was discharged the next day.  

In February 2001, the Veteran also received inpatient care at a German hospital for 3 days.  At that time, it was suspected that the Veteran had a dislocation of an intervertebral disk in his lumbar spine.  X-rays demonstrated left convex kyphoscoliosis of the lumbar spine without any indications of height reductions or intervertebral disk constraints.  Following therapy with medications and x-rays that did not show any prolapse, the German doctors noted that prolapse of an intervertebral disk was unlikely and the Veteran was discharged; he was diagnosed with acute lumbar spinal column syndrome with left-convex kyphoscoliosis at that time.  

The Veteran's separation examination in March 2001 demonstrates a normal lumbar spine.  However, in the report of medical history at that time, the Veteran reported recurrent back pain and the examiner noted that the Veteran had low back pain since 1997-98 after lifting snow chains while on duty.  

The Veteran underwent a VA lumbar spine Magnetic Resonating Imaging (MRI) scan in May 2009, which revealed multilevel degenerative disc disease (DDD) with mild nerve root effect, but without any herniated discs; he was referred for physical therapy.  In a June 2009 VA treatment record, the Veteran's diagnosis was updated to reflect mild DDD.  December 2010 VA x-rays of the lumbar spine revealed arthritic changes with mild scoliosis.  

The Veteran underwent a VA examination of his lumbar spine in March 2012, during which he was diagnosed with degeneration of intervertebral disc.  The examiner opined that the Veteran's current lumbar spine disorder was not related to military service as the Veteran's injuries in service were muscle injuries and were therefore not related to the disc/spinal disorders currently present.  In a March 2014 addendum opinion, a different examiner reviewed the Veteran's translated German treatment records and indicated that the previous opinion was not changed; the Veteran's DDD was not related to the in-service diagnosis of lumbar strain.  

As noted above, no lumbar spine disorder was noted on entrance into military service, including scoliosis.  Consequently, the Board must find that the Veteran was presumed sound on entrance into military service as to his lumbar spine.  See 38 U.S.C.A. § 1111 (West 2014).  

With respect to scoliosis, the Board acknowledges that this condition can be congenital in nature and that congenital diseases are typically not eligible for service-connected compensation.  However, in this case, the presumption of soundness has attached with respect to the spine.  In order to rebut the presumption of soundness, VA needs to show by clear and unmistakable evidence both that the disability pre-existed service AND was not aggravated during service.  Given that multiple instances of back complaints and treatment were noted in service and that the Veteran was eventually placed on a profile because of back issues, the Board finds VA cannot meet the second prong of showing that the Veteran's lumbar spine disability was clearly and unmistakably not aggravated during service.  Accordingly, VA cannot rebut the presumption of soundness in this case and this case is one for direct service connection.  

The VA examiners' opinions in this case are inadequate because the examiners do not address the evidence of scoliosis and whether the current disorders found are related to those findings in service.  Consequently, a remand is necessary in order to obtain another, adequate VA examination and medical opinion in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is directed to promulgate a statement of the case on the issues of increased evaluation for the Veteran's right wrist disability and entitlement to TDIU.  

2.  Obtain any and all VA treatment records from the Indianapolis and Marion VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Schedule the Veteran for a VA examination to determine whether any lumbar spine disorder is the result of military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

For purposes of this examination, the examiner should note that because no lumbar spine disorders were noted on the October 1990 enlistment examination, the examiner must presume the Veteran had no pre-existing lumbar spine disability upon entry into military service.   
After review of the claims file and examination of the Veteran, the examiner should specifically indicate all current lumbar spine disorders found, to include degenerative disc disease (DDD) and scoliosis.

Then, the examiner should opine whether the Veteran's current lumbar spine disorders, including DDD and scoliosis, at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service.  

Specifically, the examiner should discuss the noted lifting injury in 1999, as well as the notations of the Veteran's scoliosis during military service.  The examiner should opine whether any of his current disorders began in or are otherwise the result of those noted injuries or diagnoses during service, to include the Veteran's scoliosis.  

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


